Citation Nr: 1638874	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-27 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for stress fractures of the left leg with shin splints and chronic left leg edema.

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

3.  Entitlement to service connection for loss of the toenail of the fourth toe on the right foot. 

4.  Entitlement to service connection for loss of the fingernail of the second finger on the left hand.

5.  Entitlement to service connection for a skin condition, to include chloracne, seborrheic and eczematous dermatitis, and porphyria cutanea tarda.

6.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

7.   Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for peripheral neuropathy bilateral upper extremities.

10.  Entitlement to service connection for peripheral neuropathy bilateral lower extremities.

11.  Entitlement to service connection for vision condition.
  
12.  Entitlement to service connection for kidney disease.

13.  Entitlement to service connection for hyperthyroidism.
 

REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a November 2013 rating decision of the RO in Togus, Maine.  Jurisdiction over all the claims on appeal now lies with the RO in Indianapolis, Indiana.

In November 2015, the issues on appeal were remanded in order schedule the Veteran for a Board videoconference hearing to be held at the RO.  The Veteran testified before the undersigned in a June 2016 videoconference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2016 written statement, and prior to the promulgation of a decision in the appeal, the Veteran (through his representative) requested that the claims for 
(a) service connection for loss of the toenail of the fourth toe on the right foot, 
(b) service connection for loss of the fingernail of the second finger on the left hand, and (c) whether new and material evidence has been received to reopen service connection for stress fractures of the left leg with shin splints and chronic left leg edema be withdrawn.

2.  The Veteran did not serve in the Republic of Vietnam.

3.  The Veteran is not presumed to have been exposed to herbicides during active duty service, nor is it otherwise shown that he was exposed to herbicides during his active duty service.

4.  The Veteran has a current skin disorder, diagnosed as seborrheic and eczematous dermatitis and porphyria cutanea tarda.

5.  Seborrheic dermatitis was not "noted" on an examination report at entrance into active service.

6.  Seborrheic dermatitis, but not porphyria cutanea tarda, was incurred in service and symptoms of seborrheic dermatitis have persisted since service separation.

7.  The Veteran has currently diagnosed type II diabetes mellitus and CAD. 

8.  The Veteran's diabetes and CAD did not manifest in service or for many years thereafter, and are unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for loss of the toenail of the fourth toe on the right foot have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of service connection for loss of the fingernail of the second finger on the left hand have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



3.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen service connection for stress fractures of the left leg with shin splints and chronic left leg edema have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for a skin disorder, diagnosed as seborrheic dermatitis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for CAD, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for erectile dysfunction have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

8.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

9.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

10.  The criteria for service connection for a vision disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
11.  The criteria for service connection for a kidney disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

12.  The criteria for service connection for hyperthyroidism have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2016 written statement, and prior to the promulgation of a decision in the appeal for (1) service connection for loss of the toenail of the fourth toe on the right foot, (2) service connection for loss of the fingernail of the second finger on the left hand, and (3) whether new and material evidence has been received to reopen service connection for stress fractures of the left leg with shin splints and chronic left leg edema, the Veteran (through his representative) requested that these issues be withdrawn.  Therefore, there remain no questions of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these claims and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a skin disorder, diagnosed as seborrheic dermatitis, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters dated in September 2009 and March 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the June 2016 Board hearing transcript, and the Veteran's statements are associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection associated with the claimed herbicide exposure.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that he was exposed to herbicides during service.  Accordingly, the Board finds that no further development of the Veteran's claims is required.  The Board notes that the Veteran's claim to reopen service connection for hearing loss is being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions listed as "chronic disease[s]" under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provision of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Presumptive Service Connection - Exposure to Herbicides

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f) ; 38 C.F.R. §§ 3.307 (a)(6)(iii) , 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Furthermore, if a veteran's claim is based on servicing or otherwise working on aircraft that were involved in missions in Vietnam, there is no presumption of "secondary exposure" based on being handling equipment once used in Vietnam. See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para.10(q).  In other words, it is inaccurate to think that herbicides covered every piece of equipment associated with Vietnam.  VA is not aware of any studies that show harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id. 

The Veteran has claimed that he has presumptive diseases (type II diabetes mellitus, chloracne, and CAD (ischemia)) that are related to his in-service herbicide exposure.  However, upon review of all the evidence of record, lay and medical, the Board finds that the Veteran is not presumed to have been exposed to herbicides (Agent Orange) during service.

In other words, the evidence shows that the Veteran did not serve in any capacity that would trigger a presumption of exposure to herbicide.  The Veteran does not contend, and the evidence does not otherwise suggest, that he served in the Republic of Vietnam.  Rather, the only indication that the Veteran was exposed to herbicides comes from his testimony that he developed a skin rash after washed vehicles and other military equipment that had been used in Vietnam.  He reported that the equipment was covered in a "dried caked mud type substance."  See June 2016 Board Hearing Transcript at pgs. 4-16.

In addition, although the Veteran's DD 214 shows that he was awarded the National Defense Service Medal (NDSM), this decoration is not per se evidence of service within the territorial borders of Vietnam.  The NDSM was awarded to all active duty members of the Armed Forces of the United States who served between January 1, 1961, and August 14, 1974.  

Moreover, the Veteran's assertion that he may have been in proximity to equipment that had carried or been exposed to herbicides in some unknown manner, in unknown quantity or quality is wholly speculative and in all events does not meet the legal conditions which would give rise to a presumption of herbicide exposure.  

Accordingly, the Board finds no competent evidence to support the Veteran's claim that he was presumptively exposed to herbicides.  As such, presumptive service connection for type II diabetes mellitus, chloracne, and CAD is denied. 

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120- 23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court stated that the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.  

The Board will address whether direct service connection is warranted for the Veteran's conditions in the sections below.
Direct Service Connection Analysis for a Skin Disorder

The Veteran essentially maintains that he developed a skin disorder in service.  As noted above, presumptive service connection for chloracne based on herbicide exposure has not been established.  

The Board notes that when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this case, in a January 1971 report of medical examination, conducted at service entrance, a clinical evaluation of the Veteran's skin was normal and a skin disorder, to include seborrheic dermatitis was not noted.  As such, a pre-existing skin disability was not noted upon the Veteran's entry into his of active service, and the presumption of soundness arises.  Accordingly, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disorder was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096. 

The Board finds that the presumption of soundness has not been rebutted in this case by "clear and unmistakable" evidence.  The only evidence suggesting that the Veteran may have had a pre-existing skin disorder includes the January 1971 report of medical history, where the Veteran indicated that he had "mild seborrheic dermatitis" of the nose and cheeks from November 1969 to March 1970, "which cleared with local medication."

Upon review of the evidence, the Board finds that no clear and unmistakable evidence establishes that a skin disorder pre-existed service.  The "clear and unmistakable" standard is a high one.  The Veteran's own reported history of skin disorder during service is not clear and unmistakable evidence of a pre-existing disorder.  There is also no recorded evidence from the time surrounding the Veteran's actual entry to active duty that gives any indication that he had a seborrheic dermatitis or any other skin disorder prior to active service.  

For these reasons, because the Board finds that there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the Veteran had a skin disorder prior to active service, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  Hence, the Board finds that the Veteran's skin disorder did not pre-exist active duty service.

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed seborrheic dermatis was incurred in service.

Service treatment records include a January 1971 clinical record where it was noted that the Veteran had a history of seborrheic dermatitis.  In a January 1974 treatment record, it was noted that the Veteran had a past history of seborrhea for 3 years.  He was seen for a recent increase in flaking. 

In the October 1974 report of medical examination, a clinical evaluation of the Veteran's skin was normal and there were no condition noted.  In the October 1974 report of medical history, completed by the Veteran at service separation, the Veteran checked "YES" as to having a skin disease.  

Post-service VA treatment records show that the Veteran was seen for depigmented areas on his body and for "seborrhea" on his chest.  See August 2011 VA treatment record.  The Veteran was diagnosed with vitiligo and seborrheic dermatitis.

The Veteran was afforded a May 2010 VA skin examination.  During the evaluation, the Veteran indicated that he first experienced a skin rash in 1970, located on the anterior chest, arms, legs, face, and dorsal hands.  He reported having continued lesions since leaving service.  The Veteran could not recall a prior diagnosis relating to the condition.  At first onset, the Veteran reported that his rash was red, vesicular, scaly, and pruritic.  Upon physical examination, the lesions were described as erythematous papules in patches with surrounding scaling to
the medial ankles and right dorsal mid forearm.  The examiner also noted that the Veteran had multiple other skin conditions which were not associated with the rash, including vitiligo, porphyria subcutaneous tarda, and first degree burns on the upper trunk and face.  The examiner then diagnosed the Veteran with dermatitis of both seborrheic and eczematous types.  This condition was noted to be at least as likely as not the same condition and a continuation of the condition of seborrheic dermatitis for which the Veteran was treated in service.

For these reasons, the Board finds that the evidence of record is in equipoise as to whether the Veteran's seborrheic dermatis had its onset during active service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a skin disability, diagnosed as seborrheic dermatitis, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In regard to the other claimed skin disorders, the Board finds that the Veteran has not been diagnosed with chloracne.  Further, there is no probative evidence suggesting a relationship between the Veteran's other diagnosed skin disorders, to include vitiligo and porphyria subcutaneous tarda, and service.  As noted by the May 2010 VA examiner, the Veteran's vitiligo, porphyria subcutaneous tarda, and first degree burns on the upper trunk and face were not associated with the in-service rash.  Accordingly, service connection for the Veteran's skin disorders other than seborrheic dermatitis is not warranted.

Direct Service Connection Analysis for 
Type II Diabetes Mellitus and CAD

The Veteran essentially contends that he developed diabetes and CAD in service due to herbicide exposure.  As noted above, presumptive service connection for diabetes and CAD based on herbicide exposure has not been established.  

Nevertheless, and as noted above, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee, 34 F.3d 1043-1044 (Fed. Cir. 1994).  

VA treatment records show that the Veteran has a current diagnosis of diabetes mellitus since approximately 1994.  See August 2011 VA treatment record.  He has also been diagnosed with CAD, the first evidence of which was shown in a July 2010 VA treatment record.  

Next, the Veteran has not stated that his diabetes mellitus or CAD were first incurred in service or were otherwise related to other, non-herbicide related injuries or events.  Service treatment records are negative for diagnoses or treatment for diabetes mellitus or CAD.  In the October 1974 report of medical examination, there were no indication that the Veteran had diabetes or CAD.  In the October 1974 report of medical history, completed by the Veteran at service separation, the Veteran checked "NO" as to having sugar or blood in urine and he did not indicate that he had diabetes or CAD.  For these reasons, the Board finds that the Veteran's diabetes mellitus and CAD were not chronic in service.

The Board further finds that the Veteran's disorders did not manifest to a compensable degree within one year of discharge from service and were not continuous since service separation.  VA treatment records show that the Veteran was first diagnosed with diabetes around 1994 (i.e., 20 years after service separation).  The evidence also includes a February 2010 statement from Dr. J. I., where it was noted that the Veteran's diabetes emerged in 1996.  The first evidence of CAD is shown in a July 2010 VA treatment record.  For these reasons, the Board finds that the Veteran's diabetes mellitus and CAD did not manifest to a compensable degree within one year of discharge from service and was not continuous since service separation.

Regarding a possible nexus to service, the February 2010 statement from Dr. J. I. noted that the Veteran had been exposed to Agent Orange during the Vietnam era when he was cleaning the equipment that was returning from Vietnam.  The Veteran reported that the exposure caused an immediate skin reaction with resultant development of vitiligo.  He also developed a form of acne known as chloracne that has been associated with Agent Orange exposure.  According to Dr. J. I. the Veteran's diabetes "developed as a reaction to environmental triggers inclusive of Agent Orange and Dioxin."  

The Board finds the February 2010 medical opinion from Dr. J. I. to lack probative value as it is based on an inaccurate factual premise (i.e., that the Veteran was exposed to Agent Orange in service).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his diabetes or CAD disorders.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's disorders are not required.  The Board finds that there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current diabetes mellitus or CAD may be associated with service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As discussed in detail above, the Board has found that the Veteran did not serve in Vietnam and was not exposed to herbicides in service.  The Veteran has not claimed that his disorders first manifested in service or that any other in-service event, injury, or disease resulted in his diabetes.  As such, a medical opinion is not necessary.

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for type II diabetes mellitus and CAD on a direct basis.  The denial of service connection for diabetes and CAD on a presumptive basis was explained in the section above.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.




Claims for Secondary Service Connection 

In a July 2016 written brief, the Veteran's representative specifically indicated that the claims for (1) service connection for erectile dysfunction, (2) peripheral neuropathy of the bilateral upper extremities, (3) peripheral neuropathy of the bilateral lower extremities, (4) kidney disease, (5) a vision condition, and 
(6) hyperthyroidism were being claimed as "secondary to both coronary artery disease and diabetes mellitus."

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

As discussed in detail in the previous sections, the Veteran is not currently service-connected for diabetes mellitus and/or CAD; accordingly, service connection for erectile dysfunction, peripheral neuropathy, kidney disease, vision disorder, and hyperthyroidism as secondary to the diabetes mellitus and/or CAD disorders is not warranted.  See 38 C.F.R. § 3.310.











							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for loss of the toenail of the fourth toe on the right foot is dismissed.

Service connection for loss of the fingernail of the second finger on the left hand is dismissed.

Whether new and material evidence has been received to reopen service connection for stress fractures of the left leg with shin splints and chronic left leg edema is dismissed.  

Service connection for a skin disability, diagnosed as seborrheic dermatitis, is granted.

Service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Service connection for coronary artery disease, to include as due to herbicide exposure, is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy bilateral upper extremities is denied.

Service connection for peripheral neuropathy bilateral lower extremities is denied.

Service connection for vision condition is denied.
  
Service connection for kidney disease is denied.

Service connection for hyperthyroidism is denied.


REMAND

The Veteran's claim for service connection for bilateral hearing loss was initially denied in an April 1994 rating decision because the Veteran was not found to have a hearing loss disability for VA compensation purposes.  The Veteran was notified of the decision, but did not appeal.

Thereafter, in a June 2010 rating decision, the RO denied reopening the claim as the evidence submitted since the April 1994 rating decision was not new and material.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In connection with his claim to reopen service connection for bilateral hearing loss, the Veteran submitted a July 2009 audiology evaluation where Auditory threshold testing in both ears did not meet the criteria for hearing loss disability for VA compensation purposes.  While speech recognition scores were recorded as 92 percent in the right ear and 96 percent in the left ear, the Maryland CNC Test was apparently not used; rather, the CIDW-22 was indicated as the method in use.  

In a following June 2010 VA examination, the Veteran was not found to have a hearing loss disability for VA compensation purposes.  Again, auditory threshold testing in both ears did not meet the criteria for a hearing loss disability and his speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.

During the June 2016 Board hearing, the Veteran testified that he believed he now had hearing loss by VA standards because " . . . about a year ago, they finally game me hearing aids."  In the July 2016 brief, the Veteran's representative reiterated that the Veteran's hearing loss had worsened since the June 2010 VA examination and that he now uses hearing aids.    

The Board finds that a remand is warranted in order to determine whether there are additional VA records, or other medical records the Veteran may identify, since the June 2010 VA examination that may show that the Veteran now has hearing impairment as recognized by VA regulations.  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain and associate with the claims file any and all VA audiological records, or other medical records as may be identified by the Veteran, since June 2010. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim remaining on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


